In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the parental rights of the mother and a related custody proceeding, the mother appeals from so much of an order of disposition of the Family Court, Kings County (Freeman, J.), dated November 12, 2002, as, after a fact-finding hearing, determined that she permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child to the petitioner and the Commissioner of Social Services for purposes of adoption, and the intervenor Maria M., the child’s maternal great aunt, appeals from so much of the same order as dismissed her custody petition.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the evidence presented at the fact-finding hearing established that the agency made diligent efforts to assist her in planning for and maintaining contact with her child (see Social Services Law § 384-b [7] [a]). The agency, inter alia, arranged for the mother’s attendance in a drug treatment program and parenting classes, but the mother completed neither program. Visits with the child were scheduled, but the mother was late, missed, or cancelled numerous appointments. The Family Court’s finding of permanent neglect was supported by clear and convincing evidence that, despite the agency’s diligent efforts, the mother failed to take advantage of the services provided and to otherwise plan for the future of her child (see Matter of Star Leslie W., 63 NY2d 136, 143-144 [1984]).
The finding that it was in the child’s best interests to be freed for adoption by her foster parents was supported by the evidence.
The remaining contentions of the appellant and the intervenor-appellant are without merit. S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.